Exhibit 99.1 National Security Solutions Index to Unaudited Combined Financial Statements Page Financial Statements Combined Balance Sheets 2 Unaudited Combined Statement of Operations and Comprehensive Income 3 Unaudited Combined Statement of Changes in Equity 4 Unaudited Combined Statement of Cash Flows 5 Notes to Unaudited Combined Financial Statements 6 National Security Solutions Combined Balance Sheets (In Thousands) (Unaudited) September 25, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Other current assets Total current assets Property, plant and equipment, net Goodwill Identifiable intangible assets Other assets Total assets $ $ LIABILITIES & EQUITY Current liabilities: Accounts payable, trade $ $ Accrued employment costs Accrued expenses Deferred income taxes Advance payments and billings in excess of costs incurred Other current liabilities Total current liabilities Deferred income taxes Income taxes payable Other liabilities Total liabilities Commitments and contingencies Equity: Parent company investment Total equity Total liabilities and equity $ $ See notes to unaudited combined financial statements. 2 National Security Solutions Unaudited Combined Statements of Operations and Comprehensive Income (In Thousands) Year-to-Date Period September 25, 2015 September 26, 2014 Revenues $ $ Costs and expenses: Cost of revenues ) ) Selling, general and administrative expenses ) ) Goodwill impairment ) — Total costs and expenses ) ) Operating (loss) income ) Other (expense) income (5 ) 19 (Loss) income before income taxes ) Income tax benefit (provision for income taxes) ) Net (loss) income $ ) $ Other comprehensive income: Unrealized gains on hedging instruments(1) — 40 Comprehensive (loss) income $ ) $ (1)Amount is net of income tax expense of $26 for the year-to-date period ended September 26, 2014.
